Title: To Thomas Jefferson from Kyran Hoyne, [31 August 1789]
From: Hoyne, Kyran
To: Jefferson, Thomas


[Paris, 31 Aug. 1789]. She apologizes for intruding as a stranger but desires “to know from Your Highness what day and time would be most convenient to give audience to an honest and industrious Housekeeper who has advanced not alone the little She acquired by the most honest and just means, but has likewise gotten herself very much in debt, and that to lodge and support two young Gentlemen of your Country, one Natif of Phyladelphia and the other of Jersey. They passed their Notes for the amount of their expences which is about 1400.₶ It is now more than two years since their departure for their Country. She has received letters from them wherein they say that they have her money ready counted on the table and every desire of remitting it to her, but cannot find the means which they attribute to the slackness of their commerce.” As she, an “honest Woman,” lives a long way from TJ and has a house and family to take care of, she asks him to set time for an audience which she does not doubt will bring her the consolation to be “expected from a Character well known to be truly Great and Benevolent.”
